Citation Nr: 1546268	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right knee patellofemoral pain syndrome, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to December 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for a right knee disability.

The Veteran testified before the undersigned at a Board hearing in August 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right knee disability is secondary to his service-connected left knee disability. 

In a February 2010 VA medical record, the treating physician determined that the Veteran's complaints of right knee pain were likely due to compensation from the left knee pain.  However, the physician did not provide a rationale to support his finding.  Thus, it is not sufficient to adjudicate the right knee service connection claim.

The Veteran was provided a VA examination in April 2010, at which time the examiner noted a diagnosis of right knee patellofemoral pain syndrome with mild degenerative confirmed changes on x-rays.  He did not see any injurious episode, trauma, or compensatory mechanisms that caused the right knee to be secondary to the left knee.  Therefore, it was not at least as likely as not related to service.  While the examiner determined that the right knee disability was not secondary to the service-connected left knee disability, it is not clear whether such determination considered aggravation of the right knee disability by the service-connected left knee disability.  As such, an additional examination must be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his right knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should provide the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is caused by his service-connected left knee disability?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is aggravated (chronically worsened) by his service-connected left knee disability?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be done, please explain why.

c.  If the right knee disability is not caused or aggravated by the Veteran's service-connected left knee disability, is at least as likely as not (50 percent or greater probability) that the right knee disability is otherwise etiologically related to his period of active military service. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

2.  If the claim on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


